          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 1 of 36



 1   AARON M. CLEFTON, Esq. (SBN 318680)
     PAUL L. REIN, Esq. (SBN 43053)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   JOHN PENNINGTON
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10
      JOHN PENNINGTON                                CASE NO.
11                                                   Civil Rights
             Plaintiff,
12                                                   COMPLAINT FOR PRELIMINARY AND
                                                     PERMANENT INJUNCTIVE RELIEF AND
13                                                   DAMAGES:
             v.
14                                                         1. Violations of Americans with
                                                              Disabilities Act of 1990 (42 U.S.C. §
15                                                            12101 et seq.)

16    COSTCO WHOLESALE                                     2. Violation of the California Law
      CORPORATION,                                            Including the Unruh Act, Cal. Civil
17                                                            Code §§ 51 and 52 and the Americans
                                                              with Disabilities Act as Incorporated by
18           Defendant.                                       Cal. Civil Code § 51(f)

19                                                         3. Violation of California Law Including
                                                              The Unruh Act, Civil Code §§ 51 and 52
20                                                            for Intentional Policy Discrimination
                                                              and Conduct
21
                                                           4. Violation of the California Disabled
22                                                            Persons Act (Cal. Civil Code § 54 et
                                                              seq.)
23

24                                                   DEMAND FOR JURY TRIAL

25

26          Plaintiff JOHN PENNINGTON complains of Defendant COSTCO WHOLESALE

27   CORPORATION, and alleges as follows:

28

                                                       1
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 2 of 36



 1          1.      INTRODUCTION: Defendant has permanently denied Plaintiff JOHN
 2   PENNINGTON, a person with a mobility disability, use of his assistive mobility device, a
 3   “Segway MiniPRO,” in its warehouses. Despite the fact that this is the only mobility device that
 4   enables Plaintiff to shop at Defendant’s large warehouse stores, Defendant has indiscriminately
 5   banned all types of “Segways,” even for disabled persons like Plaintiff whose disabilities
 6   prevents them from using other mobility devices which require sitting. Defendant has done so as
 7   a matter of enforced, written Costco policy. Such policy, when enforced against a disabled
 8   person using a “hands-free” Segway miniPRO, is directly contrary to Federal law pursuant to 28
 9   CFR section 36.311(b)(1) that
10          A public accommodation shall make reasonable modifications in its policies,
            practices, or procedures to permit the use of other power-driven mobility devices
11          by individuals with mobility disabilities, unless the public accommodation can
            demonstrate that the class of other power-driven mobility devices cannot be
12          operated in accordance with legitimate safety requirements that the public
            accommodation has adopted pursuant to § 36.301(b). (Emphasis added)
13

14          2.      After requiring Plaintiff to leave its Santa Cruz Warehouse on December 8, 2020,

15   Defendant sent Plaintiff written notice on December 11, 2020, that he could never return to

16   Costco so long as he used a “Segway” as his mobility device. Defendant did not recognize that

17   Plaintiff was using a particular type of “Segway,” a “Segway miniPRO,” specifically designed for

18   control by feet and body movement which accommodates Plaintiff’s particular physical

19   disabilities. It is smaller than other Segways, and does not have hand controls that might interfere

20   with the use of a shopping cart, or shopping generally. This lawsuit seeks to protect Plaintiff’s

21   right to use his Segway miniPRO only, not other Segways, and to require Costco to modify its

22   policies so that it does not discriminate against Plaintiff using his particular model of Segway, as

23   required under existing law.

24          3.      Plaintiff can only walk short distances; otherwise his lower body and legs will

25   begin to spasm and seize, potentially requiring emergency medical attention. He cannot sit

26   without pain unless in customized or specifically designed seats. He cannot meaningfully use any

27   other assistive device without pain or discomfort for mobility. Defendant’s ban on Plaintiff’s

28   mobility device is therefore a permanent ban on Plaintiff ever returning to this or any Costco

                                                       2
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 3 of 36



 1   again, solely because he is disabled. Plaintiff informed Defendant of all of this prior to filing this
 2   Complaint. Defendant defended the ban and maintains the policy to this day.
 3          4.      In violation of ADA regulations, and Department of Justice regulations, Defendant
 4   has banned Plaintiff’s “Segway miniPRO” mobility device without considering or analyzing, 1)
 5   its type, size, weight, dimensions, and speed of Plaintiff’s particular Segway, the Segway
 6   miniPRO; 2) the variable volume of pedestrian traffic at the Santa Cruz Costco locations in
 7   question at different times of day, week, month or year (instead asserting an unspecified
 8   “average” volume per day); 3) the square footage of the warehouse, and aisle measurements and
 9   configuration, and 4) whether Defendant could adopt a safety policy that imposes reasonable
10   limitations on use of Plaintiff’s device that could protect other patrons while also reasonably
11   accommodating Plaintiff to safely allow him to shop at the facilities. 28 CFR § 311 (b)(2).
12   Moreover, in banning Plaintiff, Defendant stereotyped him, apparently confusing Plaintiff with
13   another Segway user. Two managers at the Santa Cruz Costco alleged they had previously
14   encountered Plaintiff the week before the incident, but he had not been to that Costco in years.
15   Defendant also impermissibly based its decision to ban Plaintiff’s Segway miniPRO on
16   speculation about “how it might be operated” by him, in violation of Department of Justice
17   guidance on “other power-driven mobility devices,” (“OPDMDs”) like Plaintiff’s Segway
18   miniPRO. https://www.ada.gov/opdmd.htm (“Wheelchairs, Mobility Aids, and Other Power-
19   Driven Mobility Devices”).
20          5.      On December 8, 2020, Plaintiff attempted to go shopping at the Costco Wholesale
21   store, located at 220 Sylvania Avenue, Santa Cruz, California, something he had done without
22   incident dozens of times at Costco locations near his home in Campbell and in the greater San
23   Jose area. However, upon entering the store utilizing his Segway miniPRO at the Santa Cruz
24   location, Plaintiff was immediately stopped at the door and refused entrance. Defendant’s
25   employees informed him that he would not be allowed to use his mobility device in the store and,
26   after arguing with him about his rights and questioning his status as a disabled person, “escorted”
27   Plaintiff from the premises.
28          6.      As a result of Defendant’s illegal acts, Plaintiff suffered denial of his civil rights

                                                        3
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 4 of 36



 1   and suffered physical, mental and emotional damages. Plaintiff enjoys shopping at Costco
 2   Wholesale (the “Warehouse”). He intends to return to patronize Costco stores in the future but
 3   cannot do so until Defendant makes the legally required reasonable policy accommodation of
 4   allowing him to safely use his Segway miniPRO. Such changes to its policies and practices
 5   include necessary employee training and/or re-training. Plaintiff has brought this lawsuit to
 6   require Defendant to accommodate him and change its discriminatory and illegal policies.
 7   Plaintiff seeks to have Defendant compensate him for effectively banning him from all Costco
 8   premises on the basis of his physical disability, despite his need of the use of his power-driven
 9   mobility device in order to travel what would otherwise be minimal walking distances for able
10   bodied persons. Finally, Plaintiff seeks an injunction to protect the rights of all disabled persons,
11   including Plaintiff, to use a “Segway miniPROs” at Costco Wholesale stores geographically
12   located in counties under this District Court’s jurisdiction.1
13           7.      JURISDICTION: This Court has federal question jurisdiction over this action
14   pursuant to 28 USC sections 1331 and 1343 for violations of the Americans with Disabilities Act
15   of 1990, 42 USC sections 12101 et seq. This Court has jurisdiction over the claims brought under
16   California law which arise from the same facts pursuant to 28 U.S.C. § 1367.
17           8.      VENUE: Venue is proper in this court pursuant to 28 USC section 1391(b) and is
18   proper because the real property which is the subject of this action is located in this district and
19   that Plaintiff’s causes of action arose in this district.
20           9.      INTRADISTRICT: This case should be assigned to the San Jose intradistrict
21   because the real property which is the subject of this action is located in this intradistrict and
22   Plaintiff’s causes of action arose in this intradistrict.
23           10.     PARTIES: Plaintiff John Pennington is a “qualified” physically disabled person.
24   He suffers from a left hip labral tear, severe degenerative disc disease at L3-L4, and results of
25   1
       There are multiple designs and models of Segways. Plaintiff is only seeking relief for his
26   particular model, which allows him to safely push a shopping cart and select items with his hands
     while maintaining standard safe operation of the device, which is controlled only with his legs
27   and balance. Specifically, this lawsuit seeks a change in policy only as to Segways that do not
     require use of hand controls, like Plaintiff’s device. Plaintiff does not seek relief in this lawsuit
28   for those models that require hand controls for safe operation, as explained further below.

                                                          4
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 5 of 36



 1   prior cervical disc fusions. Plaintiff’s medical conditions affect both his ability to ambulate and
 2   his ability to sit down. He therefore cannot use a “standard” motorized wheelchair, or motorized
 3   shopping cart. He is unable to walk any significant distance without the risk of suffering severe
 4   and painful muscle spasms in his hip that render him unable to ambulate or move his hip and legs
 5   until the spasm releases. Plaintiff also has difficulty sitting for any extended period of time
 6   without experiencing hip spasms and acute pain. He has had to seek out specialized seating in
 7   both his vehicle and at his home in order to sit for any extended period of time. Due to Plaintiff’s
 8   physical limitations he is unable to use a traditional assistive device, such as a wheelchair, for
 9   ambulation. In fact, it was difficult for him to find any mobility device which both allows him to
10   move freely without walking but also allows him to remain in a standing position.
11           11.     After a difficult search and discussions with his physician, Plaintiff began using a
12   “Segway miniPRO” for ambulation in 2017. It opened new experiences in mobility for him, and
13   greatly improved his lifestyle. The device allows him to move freely without walking while
14   remaining in a standing position, pain free. Plaintiff’s chosen OPDMD, the “Segway miniPRO,”
15   allows him to be independent in most tasks necessary for his daily life such as shopping. Without
16   the mobility device he is unable to do anything that requires ambulation. Plaintiff has been issued
17   a California state disability placard.
18           12.     Defendant COSTCO WHOLESALE CORPORATION (“Costco”), is and was at
19   all times relevant to this Complaint the owner, operator, lessor and/or lessee of the subject
20   business, property and building located at 220 Sylvania Avenue, Santa Cruz, California known as
21   “Costco.” It also owns and operates the Costco Warehouses at 6898 Raleigh Road, San Jose,
22   California; 5301 Almaden Expressway, San Jose, California; and 1601 Coleman Avenue, Santa
23   Clara, California which are closest Costco Warehouse stores to Plaintiff’s home in Campbell,
24   California, and which Plaintiff frequents most often. Costco’s corporate revenue in 2019 has
25   been estimated at $152 billion. It boasts 105.5 million members as of 2020, and employs
26   approximately 273,000 workers throughout the United States.
27           13.     Each Costco is a place of “public accommodation” and a “business establishment”
28   subject to the requirements inter alia of multiple categories of 42 U.S.C. section 12181(7)(E) of

                                                        5
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 6 of 36



 1   the Americans with Disabilities Act of 1990, of California Civil Code sections 51 et seq., and of
 2   California Civil Code sections 54 et seq.
 3          14.     FACTS ABOUT INCIDENT: On December 8, 2020, Plaintiff was visiting
 4   Santa Cruz with his girlfriend in order to take pictures of the ocean at sunset. Late in the
 5   afternoon, the couple decided to go shopping at the Costco located at 220 Sylvania Avenue, Santa
 6   Cruz. As is his general practice when he goes shopping at Costco or any other store, Plaintiff
 7   drove his car to Costco, parked his car in a designated accessible parking space, and retrieved his
 8   “Segway miniPRO” from the trunk of his car. Plaintiff mounted his mobility device and rode it
 9   to the entrance of the Costco while his girlfriend walked beside him.
10          15.     As they approached the entrance, Plaintiff’s girlfriend retrieved a cart and entered
11   the store ahead of Plaintiff so that she could use the restroom. Plaintiff attempted to go through
12   the entrance to the Costco while riding on his Segway miniPRO. However, as he was showing
13   her his membership card, Defendant’s employee stopped him before he could fully enter the
14   store. The employee checking membership cards at the door told Plaintiff that he was not
15   allowed to ride his Segway inside of the Costco. Plaintiff showed the employee the handicapped
16   sticker on his Segway miniPRO indicating that he is disabled and uses the device as a mobility
17   aid.2 The employee then asked Plaintiff to remain at the entrance until her manager arrived.
18   Below are photos of Plaintiff shopping at a different Costco on another date using a Costco
19   shopping cart, and the disability sticker on Plaintiff’s Segway miniPRO:
20

21

22

23   2
      “A public accommodation that permits the use of another power-driven mobility device by an
     individual with a mobility disability shall accept the presentation of a valid, State-issued disability
24   parking placard or card, or State-issued proof of disability, as a credible assurance that the use of
     the other power-driven mobility device is for the individual´s mobility disability. In lieu of a
25   valid, State-issued disability parking placard or card, or State-issued proof of disability, a public
26   accommodation shall accept as a credible assurance a verbal representation, not contradicted by
     observable fact, that the other power-driven mobility device is being used for a mobility
27   disability. A ‘valid’ disability placard or card is one that is presented by the individual to whom it
     was issued and is otherwise in compliance with the State of issuance's requirements for disability
28   placards or cards.” 28 CFR§ 36.311(c)(2).

                                                        6
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
     Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 7 of 36



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      16.   Plaintiff waited a few minutes, and then two managers arrived at the entrance to
28

                                              7
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 8 of 36



 1   speak with him. One of the managers immediately began questioning Plaintiff, “Why are you
 2   here?” The other then stated, “We told you last week that you cannot ride that in the Store!”
 3   Plaintiff was taken aback and confused by the animosity of the confrontation because he had not
 4   been to the Santa Cruz Costco in many years. In fact, he had not been there since before he began
 5   using his Segway miniPRO as a mobility device in 2017. He certainly had not been at the Santa
 6   Cruz Costco the week before.
 7          17.     Plaintiff informed the managers that he had not been in the Santa Cruz Costco the
 8   previous week, but they did not accept his information. They continued to argue with Plaintiff
 9   about his alleged previous visit to the store. One of the managers told Plaintiff that he was
10   positive that Plaintiff had been in the Santa Cruz Costco the prior week and that he had seen him
11   walking without his Segway.
12          18.     Plaintiff attempted to explain to the managers that he is allowed to ride the Segway
13   miniPRO as an assistive mobility device pursuant to the Americans with Disabilities Act and
14   California disability access laws. He told the manager about the Department of Justice
15   regulations that allow him to do so. Plaintiff also tried to explain that he used his Segway just as
16   another person might use a wheelchair because he is unable to use a wheelchair as an assistive
17   mobility device due to the nature of his disability. At the same time that Plaintiff was trying to
18   explain the law, one of managers began making comments about how Plaintiff did not “look
19   disabled” and asking him what his disability is.
20          19.     Plaintiff felt like he was being unjustifiably interrogated, and became embarrassed.
21   He became upset and frustrated that he had to prove to the Costco managers, beyond his
22   reasonable assurances and the disabled sticker on his Segway, that he was “disabled.” One of the
23   Managers told Plaintiff that he would need to get off the Segway, put it in a cart, and take it back
24   to his car. Plaintiff told the managers that he was disabled and could not walk any significant
25   distance without his Segway. Then one of the managers goaded Plaintiff, asserting that the
26   manager had seen him walking without his Segway previously.
27          20.     At this point, the other manager, whose name on information and belief is Jeremy,
28   told Plaintiff that he would have to leave the store. Plaintiff started to move toward the exit, and

                                                        8
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 9 of 36



 1   the managers “escorted” him outside. Plaintiff tried to use his mobile phone to pull up the
 2   www.ada.gov website that he could show the managers the ADA disability law information
 3   regarding use of OPDMDs in public accommodations, but he was unable to do so due to the poor
 4   internet connection. Plaintiff became flustered as the managers continued to berate and humiliate
 5   him in public in front of other customers entering the Costco.
 6             21.   One of the managers told Plaintiff that if he needed an accessibility device, he
 7   could ride the electric scooter provided for disabled persons by Costco. Plaintiff again explained
 8   that his disability greatly impacted his ability to sit, which is why he uses a mobility device which
 9   allows him to stand up for ambulation. The manager argued with Plaintiff that since Plaintiff had
10   driven his car to the store he should be able to sit in a scooter provided by Costco. He informed
11   Plaintiff that if he wanted to enter the Costco he would need to use the store supplied mobility
12   device.
13             22.   At this point Plaintiff became very upset, pushed to the limit of his tolerance for
14   frustration and humiliation. Plaintiff uttered an expletive when trying to explain the incredibly
15   difficult process he had gone through to find the Segway miniPRO and a car that he could sit in
16   for any extended length of time without pain. Plaintiff told them that “being disabled is not as
17   easy as sitting in a seat. Not every disabled person is the same, and you cannot put everyone in
18   the same ADA box!”
19             23.   Manager Jeremy then told Plaintiff that there was no way he would be allowed to
20   enter the store after using profanity, and that he should go home. Jeremy then threatened to
21   “write him up” for his language and ban Plaintiff from the store.
22             24.   Plaintiff then asked the Manager Jeremy for his business card, and Jeremy gave
23   him a post-it note with his first name written on it. Plaintiff insisted on receiving an actual
24   business card. Manager Jeremy finally sent an employee to get a business card from his office
25   for Plaintiff. While they were waiting, Plaintiff was finally able to show the managers the portion
26   of the ADA regulations relevant to OPDMDs on his cell phone screen, but the managers ignored
27   him, saying that they could not “understand” the “legalese” Plaintiff showed them. Plaintiff again
28   threatened to report the managers to Costco corporate headquarters, but Manager Jeremy

                                                        9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 10 of 36



 1   responded that he did not care what Plaintiff reported because “I am the law here!”
 2          25.     Finally, Plaintiff received Jeremy’s business card, went back to his car, and sent a
 3   message to his girlfriend to meet him there instead of inside the Costco Warehouse. He was
 4   thoroughly humiliated and upset about the treatment he had experienced from the Costco
 5   managers and employees. Plaintiff took contemporaneous notes of what occurred, and soon
 6   thereafter sent a detailed email to Defendant reporting what had happened at the Santa Cruz
 7   Costco.
 8          26.     Plaintiff estimates that he has shopped dozens of times over the past four years at
 9   other Costco Warehouses near his home in Campbell, California, without causing a single
10   incident, much less damage or injury to anyone or anything. Plaintiff is deterred from returning to
11   any Costco so long as Defendant asserts his “Segway miniPRO” is not allowed inside them.
12   Prior to the incident he was never informed there was a “policy” against using any Segways. On
13   information and belief, Costco tracks and verifies membership and purchases upon check out, and
14   these records will verify Plaintiff’s estimate of his prior patronage of Costco Warehouses.
15   Furthermore, on information and belief, there are no incident reports of any kind regarding
16   Plaintiff at any Costco Warehouse, aside from the Santa Cruz location on the incident date in
17   question. On information and belief, these records show that Plaintiff has never had a single issue
18   at any Costco until the incident described in this Complaint, and at no time has he ever presented
19   a danger to himself or others, or to property, while using his “Segway miniPRO” in Costco.
20          27.     COSTCO’S REPONSE TO PLAINTIFF’S PRE-LITIGATION
21   COMPLAINTS AND REQUEST FOR REASONABLE ACCOMMODATION: Plaintiff
22   expected that Defendant would respond to his complaint by following the law and allowing him
23   to return to the Santa Cruz Costco and other Costco Warehouses to shop while using his
24   OPDMD. Defendant Costco headquarters did the opposite. It double downed, ratifying their
25   managers’ discriminatory conduct as Costco corporate policy. Costco’s ratification, including the
26   December 11, 2020, letter described herein below shows a basis for an award of treble damages.
27   A copy of this letter is attached as Exhibit 1.
28          28.     On December 11, 2020, a Chicago legal counsel for Costco wrote to Plaintiff

                                                       10
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 11 of 36



 1   stating that Costco would not allow him to use his Segway miniPRO as an OPDMD inside the
 2   Santa Cruz Warehouse, and impliedly any Costco at all. In doing so, Defendant admitted to
 3   failing to properly evaluate whether Plaintiff’s chosen OPDMD, the Segway miniPRO, could be
 4   safely operated within the Santa Cruz Costco Warehouse. In the letter, Defendant listed some
 5   reasons it had considered in determining whether Plaintiff’s OPDMD posed a safety threat.
 6   However, Defendant did not provide analysis of all the required factors outlined by ADA and
 7   California state requirements and regulations. It did not consider even the possibility of how a
 8   safety policy for Segway use might allow Plaintiff to use his OPDMD. Nor did it explain why his
 9   particular model of Segway, the miniPRO, easily identifiable by its small size and lack of handle
10   bars, cannot be operated in a safe manner within the Costco Warehouse with modifications to its
11   policies. In short, the letter gave specious reasons for its Segway ban, and its conclusions about
12   Plaintiff and his assistive device, without considering alternatives.
13          29.     A public accommodation must allow use of an OPDMD “unless the public
14   accommodation can demonstrate that the class of other power-driven mobility devices cannot be
15   operated in accordance with legitimate safety requirements.” 28 CFR section 36.311(b)(1). The
16   standard for exclusion of an OPDMD is therefore whether it can be operated safely at all in a
17   public accommodation, not whether it might be operated in an unsafe manner. Defendant never
18   analyzed, considered, or offered any policy changes or reasonable accommodations or limitations
19   that might allow a disabled person such as Plaintiff to safely use his Segway miniPRO inside
20   Costco Warehouses. On information and belief, Defendant did not analyze any solution
21   whatsoever that would allow use of Plaintiff’s Segway miniPRO beyond indiscriminately banning
22   all Segway devices. It did so as if all Segway devices are the same. They are not. Nor are all
23   disabled individuals.
24          30.     As discussed in more detail below in the First Cause of Action, Defendant’s letter
25   denying Plaintiff access failed to make the required assessment of whether Plaintiff’s particular
26   OPDMD could be operated safely in the Costco Warehouse. For example Defendant’s letter was
27   silent regarding the specific model of Segway that Plaintiff uses as an OPDMD. It did not
28   consider whether a policy could be amended to accommodate Plaintiff’s personal disability. The

                                                       11
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 12 of 36



 1   letter did not mention the type, size, weight, dimension or the specific speed of Plaintiff’s device.
 2   There was no discussion of the variable volume of pedestrian traffic at Costco on different days,
 3   weeks, months or years. For example, is Wednesday mid-morning traffic at a specific given
 4   Costco different than Saturday afternoon traffic? Is summer traffic different than the winter
 5   months? Are holidays more heavily trafficked than other times of year? There was no discussion
 6   of the design or square footage of the warehouse (for example Costco’s wide aisles compared
 7   with other grocery and retail stores), and there was also no analysis of whether Defendant could
 8   establish safety requirements that would permit safe operation of Plaintiff’s OPDMD inside the
 9   Warehouse as a reasonable accommodation to Plaintiff’s disability (for example requiring a speed
10   limit, as the Federal Government has done to allow Segways in its buildings, including Federal
11   Courthouses). See Federal Register, Vol. 73, No.4, p. 1223-1224, January 7, 2008 [GSA Bulletin
12   FMR 2008-B3] “Interim Segway Personal Transporter Policy.”
13   https://www.govinfo.gov/content/pkg/FR-2008-01-07/pdf/E7-25592.pdf ).3
14          31.     In the December 11, 2020, letter, Defendant identified the following factors that it
15   had considered to support its conclusion that all Segways, apparently including the Segway
16   miniPRO, could not operate safely within the Santa Cruz Costco Warehouse: 1) allegedly heavy
17   pedestrian traffic at “virtually all times,” an average of 8,600 shoppers per day; 2) the constant
18   movement of forklifts, power-driven wheelchairs, and over-sized shopping carts inside the
19
     3
       In Defendant’s December 11, 2020, letter, it also threatened to revoke Plaintiff’s membership
20   should another incident occur where he was “verbally abusive towards any Costco employee.”
     Plaintiff does not deny that he had a heated conversation with Defendant’s employees about them
21   banning his use of his mobility device (and only way he can use Costco), but he contends that
22   Costco’s employees were also acting and speaking inappropriately towards him. Further, when
     Plaintiff attempted to renew his COSTCO membership in January of 2021, he was initially not
23   permitted by Defendant to renew his membership, on information and belief in retaliation for
     Plaintiff asserting his rights under the ADA and in violation of it. 42 USC §12103; 28 CFR §
24   36.206. Plaintiff did not receive his standard renewal letter in December or January. Then, when
     he tried to renew his membership in person in January 2021 and then again in February 2021, he
25   was told he was not allowed to renew his membership given a “note” in his file. Plaintiff was
26   also unable to renew his membership online at that time. Plaintiff was ultimately able to renew
     his membership in April of 2021. On information and belief, Defendant’s refusal to renew of his
27   membership was at least in part in retaliation for Plaintiff trying to enforce his right to use an
     OPDMD when he shops at Costco.
28

                                                       12
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 13 of 36



 1   shopping area of the Warehouse; 3) the placement of kiosks, merchandise displays, and food
 2   demonstration carts in the aisles of the Warehouse; 4) the potential speed at which a Segway may
 3   be operated, and 5) speculation that Plaintiff might operate his device in an unsafe manner, e.g.
 4   “Costco has determined that the operation of a Segway inside the Warehouse poses an
 5   unreasonable risk to the health and safety of Warehouse patrons and employees and, possibly,
 6   even to your own health and safety” because Plaintiff might be a danger to himself or others “if
 7   you were to attempt to carry any goods with you while operating the Segway or if you were to try
 8   to push or pull a shopping cart at the same time you were driving the Segway.” As discussed infra
 9   and below, the latter concern evidence’s Costco’s confusion about, and indifference to, differing
10   models of Segway and differing needs of different persons with disabilities. The type of Segway
11   that Plaintiff uses is hands-free and safe to use in combination with shopping carts, while other
12   Segways, presumably the ones that Defendant references, require hand controls and are possibly
13   not be safe for pushing carts while using them.
14          32.      Defendant did offer to provide an employee assistant to shop with Plaintiff, so
15   long as he did not use his Segway miniPRO device, and subject to staffing and operational
16   limitations. As discussed above, this is not reasonable because Plaintiff is in pain when he sits in
17   a standard upright position as required by the power carts that Costco provides. Plaintiff would
18   not be assisted by Costco employees if he himself could not enter the store on his Segway
19   miniPRO. He could therefore not actually make use of an assistant. Furthermore, to experience
20   full and equal enjoyment of Costco, as the ADA requires, means Plaintiff must be allowed the
21   ability to peruse and shop different items by looking at them personally, as any other shopper
22   does. A personal shopper is not a substitute for the shopping experience.
23          33.     Each of Defendant’s alleged concerns could be addressed if Defendant had taken
24   the time and effort to develop a sound Segway policy, or even to take Plaintiff’s concerns
25   seriously, as to particular disabilities and different forms of Segways.
26          34.     First, Defendant might have discovered and evidenced that certain times of day or
27   certain days of the week are busier than others, justifying a policy that only allows a Segway
28   miniPRO use on certain days or at certain times. But they did not.

                                                       13
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 14 of 36



 1          35.     Second forklifts are in use at Costco moving through the warehouse during
 2   business hours. On information and belief it is standard operating procedure for one of
 3   Defendant’s employee’s to walk in front of a forklift to alert customers to move out of the way
 4   when it moves to a new area of the Warehouse. Patrons are also alerted that a forklift is moving
 5   by a loud beeping noise which emanates from the forklift. Defendant stretches credulity when it
 6   claims that it cannot accommodate a Segway miniPRO that weighs 28 lbs. when it has already
 7   developed a policy of safe travel for a multi-ton, large forklift through its allegedly “high
 8   trafficked” area of 8,600 patrons. If Costco can make a forklift traveling through its warehouse
 9   safe for all its patrons, surely it can do so for a Segway miniPRO as well. This is particularly so
10   when Defendant has offered that an employee can assist Plaintiff with shopping, one who could
11   easily also warn other pedestrians, if needed, to alert them to the Segway miniPRO’s presence.
12          36.     Third, on information and belief, Costco is a warehouse that offers wider than
13   typical aisles compared with other retail and grocery stores. On information and belief, no aisle is
14   so blocked by displays or kiosks that carts cannot be maneuvered past them. Should Costco be
15   concerned about its displays, or other shoppers, it could simply require Plaintiff to stay adjacent
16   to or behind his cart, to minimize the chances of surprise to other guests. Further, if it blocked
17   paths of travel for any disabled person this itself would be a violation of State and federal
18   disability access law. It could also either require him to have an employee shop with him, as was
19   already offered by Defendant. Instead, Defendant chose an ill-advised, blanket ban on all
20   Segways over the work of developing a reasonable policy. This lack of evidence based inquiry,
21   and ban on all “Segways” without sufficiently considering specific models such as the Segway
22   miniPRO, violated the ADA.
23          37.     FACTS ABOUT PLAINTIFF’S OPDMD: Plaintiff uses a Segway miniPRO as
24   his mobility device. The device weighs 28 pounds. At its tallest, the device can measure up to
25   34” in height; however, the height of the device is adjustable depending on the height of the user.
26   The width of the Segway miniPRO at the wheel base (the widest point) is 21.4”, and the diameter
27   of the wheels is 10.3”. On information and belief the width of the Segway is less than the width
28   of a “standard” Costco shopping cart. The Segway miniPRO can travel up to 10 miles per hour,

                                                       14
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 15 of 36



 1   but it can also easily stop, stand still, crawl along an inch at a time, or proceed at a walking pace.4
 2   http://www.segwayminipro.com/specifications/. A photograph of Plaintiff’s Segway miniPRO is
 3   seen above in paragraph 15, showing Plaintiff operating a hands-free Segway miniPRO while
 4   pushing a shopping cart with his hands.
 5          38.     The Segway miniPRO is controlled by the operator shifting weight while
 6   squeezing the padded knee bar that is held between the users’ legs. Movements take little
 7   physical effort and the device is easy to control: lean forward to go forward, lean left to steer left,
 8   lean right to steer right, and stand up right to stop. The operator of a Segway miniPRO can easily
 9   control how fast or slow they travel. Plaintiff is able to stop as immediately and quickly as any
10   able-bodied person walking.
11          39.     The Segway miniPRO is not the same as other Segway models. Other models use
12   hand controls for balance and steering. The Segway miniPRO does not. Plaintiff is able to safely
13   use the Segway miniPRO and may even receive additional balance and stability by using a
14   shopping cart at the same time. By contrast, when using hand controlled Segways, pushing a cart
15   or reaching for items would require that the user to remove their hand from the steering control.
16   This might cause the user to lose balance or control of those particular models of Segways. The
17   stock photo below on the left shows an example of man on a typical Segway PT model with hand
18   controls (available at https://greatlakessegway.com/product/segway-i2-personal-transporter/).
19   This model stands in sharp contrast with Plaintiff’s model which allows him to hold a Costco cart
20   while reaching for an item safely:
21

22

23

24

25

26
     4
      As a point of reference, most power wheelchairs have a maximum speed of 4.5 to 8 miles per
     hour but are much larger and heavier than a Segway miniPRO.
27   https://www.quantumrehab.com/resources/consumer-article-how-fast-do-motorized-wheelchairs-
     go.asp#:~:text=Most%20complex%20rehab%20power%20wheelchairs,has%20a%20maximum%
28   20weight%20capacity.

                                                        15
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 16 of 36



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     See also photograph of Plaintiff pushing a Costco Cart with two hands in paragraph 15, which
14
     would be impossible with hand controlled Segway Models.
15          40.     FACTS ABOUT PLAINTIFF’S USE OF HIS OPDMD: Plaintiff often goes
16   shopping at Costco and other stores near to his home. When he shops at large stores like Costco,
17   Safeway, Home Depot, and Michaels, Plaintiff must use his Segway miniPRO in order to access
18   the store independently and experience full and equal enjoyment of those stores. Generally, while
19   shopping by himself, Plaintiff stands on his Segway miniPRO and pushes a shopping cart in front
20   of him so that he can put items in the cart while holding onto it. This gives him added balance
21   and control while using the Segway miniPRO, beyond manufacturer’s stated requirements for the
22   device’s operation, when he is using the cart. When Plaintiff stands behind the cart, the shopping
23   cart’s wheel base is wider than that of the Segway miniPRO. There is therefore not more risk of
24   hitting other objects or persons than that presented by anyone pushing a cart. While shopping,
25   Plaintiff maintains a speed of 2 to 4 miles per hour, the average walking speed of an able bodied
26   person. Since he started using the Segway miniPRO as a mobility device in 2017, Plaintiff has
27   logged over 900 miles on the device. He has never had an accident or incident on his Segway
28

                                                     16
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 17 of 36



 1   miniPRO while shopping at Costco.
 2

 3                          FIRST CAUSE OF ACTION:
       VIOLATION OF TITLE OF THE AMERICANS WITH DISABILITIES ACT OF 1990
 4    FOR FAILURE TO MAKE REASONABLE MODIFICATIONS REGARDING OPDMD
                          DEVICES (42 USC §§ 12101 et seq.)
 5

 6          41.      Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
 7   the factual allegations contained in Paragraphs 1 through 40, above, and incorporates them herein
 8   by reference as if separately repled hereafter.
 9          42.     In 1990 Congress passed the Americans with Disabilities Act after finding that
10   laws were needed to more fully protect “some 43 million Americans with one or more physical or
11   mental disabilities; that historically society has tended to isolate and segregate individuals with
12   disabilities;” that “such forms of discrimination against individuals with disabilities continue to
13   be a serious and pervasive social problem”; that “the Nation’s proper goals regarding individuals
14   with disabilities are to assure equality of opportunity, full participation, independent living and
15   economic self-sufficiency for such individuals”; and that “the continuing existence of unfair and
16   unnecessary discrimination and prejudice denies people with disabilities the opportunity to
17   compete on an equal basis and to pursue those opportunities for which our free society is
18   justifiably famous.” 42 U.S.C. § 12101(a).
19          43.     The ADA provides, “No individual shall be discriminated against on the basis of
20   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
21   or accommodations of any place of public accommodation by any person who owns, leases, or
22   leases to, or operates a place of public accommodation.” 42 USC § 12182.
23          44.     Plaintiff is a qualified individual with a disability as defined in the Rehabilitation
24   Act and in the Americans with Disabilities Act of 1990.
25          45.     Costco is a public accommodation within the meaning of Title III of the ADA. 42
26   U.S.C. § 12181(7)(F).
27          46.     The ADA prohibits, among other types of discrimination, “failure to make
28   reasonable modifications in policies, practices or procedures when such modifications are

                                                       17
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 18 of 36



 1   necessary to afford such goods, services, facilities, privileges, advantages or accommodations to
 2   individuals with disabilities.” 42 U.S.C. § 12182(b)(2)(A)(ii).
 3          47.       One of the reasonable modifications specifically contemplated by the Federal
 4   Regulations applies to the use of other power-driven mobility devices such as a Segway.
 5   Pursuant to 28 CFR section 36.311(b)(1),
 6          A public accommodation shall make reasonable modifications in its policies,
            practices, or procedures to permit the use of other power-driven mobility devices
 7          by individuals with mobility disabilities, unless the public accommodation can
            demonstrate that the class of other power-driven mobility devices cannot be
 8          operated in accordance with legitimate safety requirements that the public
            accommodation has adopted pursuant to § 36.301(b). (Emphasis added)
 9

10          48.       “In determining whether a particular other power-driven mobility device can be
11   allowed in a specific facility as a reasonable modification under paragraph (b)(1) of this section, a
12   public accommodation shall consider” the following:
13            (i)      The type, size, weight, dimensions, and speed of the device;
14            (ii)     The facility´s volume of pedestrian traffic (which may vary at different
                       times of the day, week, month, or year);
15
              (iii)    The facility´s design and operational characteristics (e.g., whether its
16                     business is conducted indoors, its square footage, the density and
                       placement of stationary devices, and the availability of storage for the
17                     device, if requested by the user);
18            (iv)     Whether legitimate safety requirements can be established to permit the
                       safe operation of the other power-driven mobility device in the specific
19                     facility; and
20            (v)      Whether the use of the other power-driven mobility device creates a
                       substantial risk of serious harm to the immediate environment or natural
21                     or cultural resources, or poses a conflict with Federal land management
                       laws and regulations.
22
     28 CFR § 36.311(2).
23

24          49.       In denying Plaintiff’s request for the accommodation to be allowed to operate his
25   OPDMD within the Warehouse through its employees and its December 11, 2020, letter to
26   Plaintiff, Defendant failed to make two different types modifications to their policies and
27   procedures. Each is an independent violation of the ADA. First, Defendant failed to reasonably
28

                                                       18
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 19 of 36



 1   modify their general policies and procedures to allow Segway miniPRO OPDMDs into its stores
 2   for persons with disabilities generally, including plaintiff, who use them as mobility aids. This
 3   includes the failure to analyze and develop safety procedures that would allow the devices to be
 4   safely used by disabled persons. Second, Defendant also failed to make a reasonable
 5   accommodation and specific exception for Plaintiff individually as to Defendant’s blanket policy
 6   of banning all “Segways,” even for those needed for use by persons with mobility disabilities.
 7   This is because unlike other persons with disabilities who potentially may be able to use different
 8   kinds of mobility devices in addition to Segways, such as a motorized wheelchairs, Plaintiff
 9   cannot do so. Therefore, even assuming Defendant’s ban on all “Segways” was lawful (which is
10   a false assumption), Defendant still failed to make reasonable modifications of policy from that
11   ban for Plaintiff specifically, and for other disabled persons like Plaintiff who have no choice but
12   to use Segway miniPRO devices for mobility.
13          50.     In its December 11, 2020 letter, attached to this complaint as Exhibit 1, Defendant
14   failed to consider several aspects of the factors outlined by DOJ regulations regarding permissible
15   limitations of Segway miniPRO OPDMD use. This includes a failure to consider that (i)
16   Defendant does not discuss the type, size, weight, or dimensions of Plaintiff’s OPDMD, (ii) they
17   merely express concern at the “potential” speed at which the device could be operated.
18   Defendant made no mention of the fact that an operator of the OPDMD, including Plaintiff, can
19   operate the device at varying speeds such as normal walking pace or slower. (iii) Although
20   Defendant, without authority, states that the Santa Cruz Costco Warehouse “averages” 8,600
21   customers per day, they do not discuss what the number of shoppers might be inside the
22   Warehouse at any given time and whether the number of shoppers varies depending on the day of
23   the week and time day. On information and belief, this precise information is readily available to
24   Defendant because it tracks each sale to a corresponding membership card and the time and date
25   of the purchase. For example, in setting policies, Defendant should have assessed whether there
26   were certain days and/or times that a person could operate a Segway miniPRO safely within the
27   Warehouse but they did not. Common sense indicates that the Warehouse is likely to be more
28   crowded during certain days and times. (iv) Defendant did not discuss the design of the

                                                      19
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 20 of 36



 1   Warehouse including the square footage of the facility or the density and placement of stationary
 2   devices such as shelving. Defendant only stated that the use of forklifts and moveable displays
 3   within the store could make Segway use hazardous. However, such impediments to use would
 4   also apply to use of all motorized wheelchairs. Areas where forklifts are actually in use should be
 5   closed to all patrons including those using OPDMDs for patrons’ safety. Further, the wheelbase
 6   of Plaintiff’s Segway miniPRO is less than the wheelbase of a shopping cart and of a standard
 7   wheelchair. Therefore, any part of the store that is accessible to shopping cart or a wheelchair
 8   (which should be anywhere the general public is allowed within the store) would be an easy fit for
 9   Plaintiff’s OPDMD. (v) Defendant’s letter made no mention of any potential safety requirements
10   that they considered putting in place for disabled patrons who use Segway miniPROs as
11   OPDMDs prior to banning the devices all together. Placing certain safety requirements for users
12   of OPDMDs such as a maximum speed they may travel or only allowing the devices on certain
13   days and/or at certain times should be seriously considered before banning the device entirely.5
14          51.     Under the “Wheelchairs, Mobility Aids, and Other Power-Driven Mobility
15   Devices,” as published by the United States Department of Justice in January of 2014, and
16   distributed by the DOJ’s Civil Rights Division, Disability Rights Section, “When an OPDMD is
17   being used by a person with a mobility disability, different rules apply under the ADA than when
18   it is being used by a person without a disability.” https://www.ada.gov/opdmd.htm. Further,
19   “People with disabilities have the right to choose whatever mobility devise best suits their
20   needs…someone who is able to stand may choose to use a Segway…” Id. Public
21   accommodations
22          must allow people with disabilities who may use any OPDMD to enter the premises
            unless a particular type of device cannot be accommodated because of a legitimate
23          safety requirements. Such safety requirements must be based on actual risks, not
            on speculation or stereotypes about a particular type of device or how it might be
24          operated by people with disabilities using them.
25
     5
26    “Whether the use of the other power-driven mobility device creates a substantial risk of serious
     harm to the immediate environment or natural or cultural resources, or poses a conflict with
27   Federal land management laws and regulations” is not relevant to the instant matter. 28 CFR §
     36.301(b)(2)(v). To the extent it does, Defendant failed to analyze it and present reasons why the
28   Segway miniPRO is substantial risk of serious harm to the Warehouse environment.

                                                      20
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 21 of 36



 1   Id (Emphasis added).
 2          52.     Defendant asserts it has a policy and practice of denying access to Costco stores to

 3   disabled patrons who use OPDMDs and specifically Segway miniPROs without properly

 4   considering the factors outlined in the Federal Regulations. The lack of inquiry is especially

 5   egregious because, “Based on these assessment factors, the Department of Justice expects that

 6   devices such as Segways can be accommodated in most circumstances.”

 7   https://www.ada.gov/opdmd.htm. The DOJ has found that this is particularly true in large stores

 8   with wide aisles, such as Costco warehouses:

 9          For some facilities -- such as a hospital, a shopping mall, a large home
            improvement store with wide aisles, a public park, or an outdoor amusement park
10
            -- covered entities will likely determine that certain classes of OPDMDs being used
11          by people with disabilities can be accommodated. These entities must allow people
            with disabilities using these types of OPDMDs into all areas where members of
12          the public are allowed to go.
13   Id. (Emphasis added).
14          53.     On information and belief, as of the date of Plaintiff’s visit to the Costco on or
15   about December 8, 2020, Defendant continues to deny full and equal access to Plaintiff and to
16   discriminate against Plaintiff on the basis of his disabilities, thus wrongfully denying to Plaintiff
17   the full and equal enjoyment of the goods, services, facilities, privileges, advantages and
18   accommodations of Defendant’s premises, in violation of the ADA.
19          54.     In passing the Americans with Disabilities Act of 1990 (hereinafter “ADA”),
20   Congress stated as its purpose:
21                  It is the purpose of this Act
22          (1) to provide a clear and comprehensive national mandate for the elimination of
            discrimination against individuals with disabilities;
23
            (2) to provide clear, strong, consistent, enforceable standards addressing discrimination
24          against individuals with disabilities;
25          (3) to ensure that the Federal Government plays a central role in enforcing the standards
            established in this Act on behalf of individuals with disabilities; and
26
            (4) to invoke the sweep of congressional authority, including the power to enforce the
27          fourteenth amendment and to regulate commerce, in order to address the major areas of
            discrimination faced day-to-day by people with disabilities.
28

                                                       21
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 22 of 36



 1   42 USC § 12101(b).
 2           55.      As part of the ADA, Congress passed “Title III - Public Accommodations and

 3   Services Operated by Private Entities” (42 USC § 12181 et seq.). The subject property and

 4   facility is one of the “private entities” which are considered “public accommodations” for

 5   purposes of this title, which specifically includes but is not limited to, any “grocery store, clothing

 6   store, hardware store, shopping center, or other sales or rental establishment.” 42 USC

 7   § 12181(7)(E).

 8           56.      The ADA states that “No individual shall be discriminated against on the basis of

 9   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

10   or accommodations of any place of public accommodation by any person who owns, leases, or

11   leases to, or operates a place of public accommodation.” 42 U.S.C. § 12182. The specific

12   prohibitions against discrimination include, but are not limited to the following:

13           § 12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It shall be discriminatory to

14   afford an individual or class of individuals, on the basis of a disability or disabilities of such

15   individual or class, directly, or through contractual, licensing, or other arrangements, with the

16   opportunity to participate in or benefit from a good, service, facility, privilege, advantage, or

17   accommodation that is not equal to that afforded to other individuals.”

18           § 12182(b)(2)(A)(ii): “a failure to make reasonable modifications in policies, practices, or

19   procedures when such modifications are necessary to afford such goods, services, facilities,

20   privileges, advantages, or accommodations to individuals with disabilities...;”

21           § 12182(b)(2)(A)(iii): “a failure to take such steps as may be necessary to ensure that no

22   individual with a disability is excluded, denied service, segregated, or otherwise treated

23   differently than other individuals because of the absence of auxiliary aids and services...;”

24           § 12182(b)(2)(A)(iv): “a failure to remove architectural barriers, and communication

25   barriers that are structural in nature, in existing facilities... where such removal is readily

26   achievable;”

27           § 12182(b)(2)(A)(v): “where an entity can demonstrate that the removal of a barrier under

28   clause (iv) is not readily achievable, a failure to make such goods, services, facilities, privileges,

                                                        22
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 23 of 36



 1   advantages, or accommodations available through alternative methods if such methods are readily
 2   achievable.”
 3           The acts and omissions of Defendant set forth herein were in violation of Plaintiff’s rights
 4   under the ADA and the regulations promulgated thereunder, 28 C.F.R. Part 36 et seq.
 5           57.     The removal of the policy barriers complained of by Plaintiff hereinabove were at
 6   all times herein “readily achievable” to remove pursuant to the standards of sections 12181 and
 7   12182 of the ADA. In the event that removal of any barrier is found to be “not readily
 8   achievable,” Defendant still violated the ADA, per section 12182(b)(2)(A)(v) by failing to
 9   provide all goods, services, privileges, advantages and accommodations through alternative
10   methods that were “readily achievable.”
11           58.     On information and belief, as of the dates of Plaintiff’s encounters at the premises
12   and as of the filing of this Complaint, Defendant’s actions, policies, and physical premises have
13   denied and continue to deny full and equal access to Plaintiff and to other disabled persons who
14   use OPDMDs, which violate Plaintiff’s right to full and equal access and which discriminate
15   against Plaintiff on the basis of his disabilities, thus wrongfully denying to Plaintiff the full and
16   equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations, in
17   violation of 42 U.S.C. sections 12182 and 12183 of the ADA.
18           59.     Defendant’s actions continue to deny Plaintiff’s rights to full and equal access by
19   deterring Plaintiff from patronizing this Costco or any Costco using a Segway miniPRO as an
20   assistive device. Defendant discriminated against Plaintiff, and continues to discriminate against
21   him on the basis of his disabilities. This is because Plaintiff, with his particular disabilities,
22   cannot use Costco without his Segway miniPRO. Therefore denying him the use of his Segway
23   denies him access to Costco on the basis of his disability which requires use of that device for
24   ambulation. Defendant is thus wrongfully denying to Plaintiff the full and equal enjoyment of
25   Defendant’s goods, services, facilities, privileges, advantages and accommodations, in violation
26   of section 12182 of the ADA by denying him use of the only mobility device that can allow him
27   to use the premises. 42 U.S.C. § 12182.
28           60.     Pursuant to the Americans with Disabilities Act, 42 U.S.C. sections 12188 et seq.,

                                                        23
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 24 of 36



 1   Plaintiff is entitled to the remedies and procedures set forth in section 204(a) of the Civil Rights
 2   Act of 1964, 42 USC 2000(a)-3(a), as Plaintiff is being subjected to discrimination on the basis of
 3   his disabilities in violation of sections 12182 and 12183 of this title. On information and belief,
 4   Defendant has continued to violate the law and deny the rights of Plaintiff and other disabled
 5   persons to “full and equal” access to this public accommodation since on or before Plaintiff’s
 6   encounters. Pursuant to section 12188(a)(2)
 7           [i]n cases of violations of § 12182(b)(2)(A)(iv) and § 12183(a)... injunctive relief
             shall include an order to alter facilities to make such facilities readily accessible to
 8           and usable by individuals with disabilities to the extent required by this title.
             Where appropriate, injunctive relief shall also include requiring the provision of
 9           an auxiliary aid or service, modification of a policy, or provision of alternative
             methods, to the extent required by this title.
10

11          61.     Plaintiff seeks relief pursuant to remedies set forth in section 204(a) of the Civil
12   Rights Act of 1964 (42 USC 2000(a)-3(a)), and pursuant to Federal Regulations adopted to
13   implement the Americans with Disabilities Act of 1990. Plaintiff is a qualified disabled person
14   for purposes of section 12188(a) of the ADA who is being subjected to discrimination on the
15   basis of disability in violation of Title III and who has reasonable grounds for believing he will be
16   subjected to such discrimination each time that he may use the property and premises, or attempt
17   to patronize this Costco, in light of Defendant’s policies and physical premises barriers.
18          62.     Finally, Defendant retaliated against Plaintiff for asserting his rights of the ADA
19   by delaying renewal of his membership for several months after it expired. It took multiple
20   attempts in person and online to renew his membership. On information and believe it did so as a
21   direct result of Plaintiff’s communications with Defendant prior to filing. 42 USC §12103; 28
22   CFR § 36.206. Such December 11, 2020, letter from Costco’s attorney also threatened to retaliate
23   against Plaintiff by asserting its membership terms allowed it to “revoke a membership at any
24   time with or without cause.” Exhibit 1, p. 3 at ¶ 2.
25            WHEREFORE, Plaintiff prays for relief as hereinafter stated.
26   //
27   //
28   //

                                                        24
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 25 of 36



 1                               SECOND CAUSE OF ACTION:
               VIOLATION OF CALIFORNIA LAW INCLUDING: THE UNRUH ACT, CIVIL
 2             CODE SECTIONS 51 AND 52, AND THE AMERICANS WITH DISABILITIES
                     ACT AS INCORPORATED BY CIVIL CODE SECTION 51(f)
 3

 4            63.     Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,

 5    the allegations contained in Paragraphs 1 through 62 of this Complaint and incorporates them

 6    herein as if separately re-pleaded.

 7            64.     At all times relevant to this action, the Unruh Civil Rights Act, California Civil

 8    Code § 51(b), provided that:

 9            All persons within the jurisdiction of this state are free and equal, and no matter
              what their sex, race, color, religion, ancestry, national origin, disability, or medical
10            condition are entitled to the full and equal accommodations, advantages, facilities,
              privileges, or services in all business establishments of every kind whatsoever.
11

12           65.      California Civil Code section 52 provides that the discrimination by Defendant

13   against Plaintiff on the basis of his disability constitutes a violation of the general anti-

14   discrimination provisions of sections 51 and 52.

15           66.      Each of Defendant’s discriminatory acts or omissions constitutes a separate and

16   distinct violation of California Civil Code section 52, which provides that:

17            Whoever denies, aids or incites a denial, or makes any discrimination or distinction
              contrary to section 51, 51.5, or 51.6 is liable for each and every offense for the
18            actual damages, and any amount that may be determined by a jury, or a court sitting
              without a jury, up to a maximum of three times the amount of actual damage but in
19            no case less than four thousand dollars ($4,000), and any attorney’s fees that may
              be determined by the court in addition thereto, suffered by any person denied the
20            rights provided in Section 51, 51.5, or 51.6.
21            67.     Any violation of the Americans with Disabilities Act of 1990 constitutes a

22    violation of California Civil Code section 51(f), thus independently justifying an award of

23    damages and injunctive relief pursuant to California law, including Civil Code section 52. Per

24    Civil Code section 51(f), “A violation of the right of any individual under the Americans with

25    Disabilities Act of 1990 (Public Law 101-336) shall also constitute a violation of this section.”

26            68.     The actions and omissions of Defendant as herein alleged constitute a denial of

27    access to and use of the described public facilities by disabled persons who use OPDMDs. As a

28    proximate result of Defendant’s action and omissions, Defendant has discriminated against

                                                         25
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 26 of 36



 1   Plaintiff in violation of Civil Code sections 51 and 52, and are responsible for statutory,
 2   compensatory and treble damages to Plaintiff, according to proof.
 3          69.     Defendant, in engaging in the conduct set forth above, refused to do business with
 4   Plaintiff and refused Plaintiff service. Plaintiff alleges on information and belief that such refusal
 5   and denial of service was due to Plaintiff’s disability in violation of Civil Code § 51.5.
 6          70.     DAMAGES: As a result of the denial of equal access to Costco and due to the
 7   acts and omissions of Defendant in owning, operating, and maintaining the subject property,
 8   Plaintiff suffered multiple violations of his civil rights, including but not limited to rights under
 9   Civil Code sections 51, 51.5 and 52, all to his damages per Civil Code section 52. Defendant’s
10   actions and omissions to act constitute discrimination against Plaintiff on the sole basis that he
11   was and is physically disabled and unable, because of the policy access barriers created and/or
12   maintained by Defendant in violation of the subject laws, to patronize the Costco while using his
13   mobility assistive device on a full and equal basis as other persons.
14          71.     FEES AND COSTS: As a result of Defendant’s acts, omissions and conduct,
15   Plaintiff has been required to incur attorney fees, litigation expenses and costs as provided by
16   statute in order to enforce Plaintiff’s rights and to enforce provisions of law protecting access for
17   disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
18   seeks recovery of all reasonable attorney fees, litigation expenses and costs pursuant to the
19   provisions of California Civil Code sections 51, 51.5 and 52. Additionally, Plaintiff’s lawsuit is
20   intended to require that Defendant make its facilities and policies accessible to all disabled
21   members of the public, justifying “public interest” attorney fees, litigation expenses and costs
22   pursuant to the provisions of California Code of Civil Procedure section 1021.5 and other
23   applicable law.
24          72.     Plaintiff suffered damages as above-described as a result of Defendant’s
25   violations.
26            WHEREFORE, Plaintiff prays for relief as hereinafter stated.
27   //
28   //

                                                        26
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 27 of 36



 1                              THIRD CAUSE OF ACTION:
              VIOLATION OF CALIFORNIA LAW INCLUDING: THE UNRUH ACT, CIVIL
 2                            CODE SECTIONS 51 AND 52 FOR
                    INTENTIONAL POLICY DISCIMINATION AND CONDUCT
 3

 4          73.     Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,

 5   the allegations contained in Paragraphs 1 through 72 of this Complaint and incorporates them

 6   herein as if separately re-pleaded.

 7          74.     Although it is not necessary for Plaintiff to prove wrongful intent in order to show

 8   a violation of California Civil Code sections 51, 51.5 and 52 or of Title III of the ADA (see

 9   Munson v. Del Taco, Inc., 46 Cal.4th 661 (2009)), Defendant’s discriminatory behavior was

10   specifically intentional against Plaintiff under state law. Defendant is liable under California’s

11   Unruh Act, sections 51 and 52, independent of any alleged ADA violation, for its intentional

12   conduct and policies that excluded Plaintiff on the basis of his disability and the mobility device

13   essential for mobility. Plaintiff repeatedly made Defendant and its agents aware of their duties to

14   refrain from establishing discriminatory policies and engaging in discriminatory practices against

15   physically disabled persons who use Segway miniPRO mobility aids, prior to the filing of this

16   complaint. Defendant’s establishment of its discriminatory policy, and failure to make any

17   reasonable accommodation from it for Plaintiff, to specifically to deny and restrict entry to

18   persons who use Segway miniPRO OPDMDs for mobility assistance was intentional, as

19   evidenced by its agents conduct at the warehouse and its Chicago attorney’s letter of December

20   11, 2020. Exhibit 1. The implementation of such a discriminatory policy against Plaintiff,

21   indicate actual and implied malice toward Plaintiff and his rights and safety.

22          75.     TREBLE DAMAGES: Plaintiff has been damaged by Defendant’s wrongful

23   conduct and seeks the relief that is afforded by Civil Code sections 51, 51.5 and 52. At all times

24   herein mentioned, Defendant was fully aware that Plaintiff, and significant numbers of potential

25   users of its public facilities, were, are and will be physically disabled persons, including mobility-

26   impaired persons and those individuals who require the assistance of a mobility device, including

27   Segway miniPRO OPDMDs, and would have need of facilities that complied with the standards

28   and regulations under both the Americans with Disabilities Act and California law for accessible

                                                       27
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
           Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 28 of 36



 1   facilities.
 2           76.    Defendant had actual notice and knowledge of the relevant laws regarding
 3   OPDMDs and their protections of Plaintiff. Plaintiff specifically told Defendant’s employees
 4   about the ADA requirements, showed the text of ADA regulations to employees on his cell
 5   phone, and explained that he could not use another mobility device. Nonetheless, Defendant’s
 6   employees intentionally required him to leave the premises. He also wrote to Defendant itself to
 7   complain, but was met with the same attitude as the employees.
 8           77.    Defendant’s willful and intentional policy discrimination is evidenced by
 9   Defendant’s OPDMD policy itself and its apparent development. Defendant failed to analyze all
10   of the relevant statutory factors and DOJ guidance before excluding Segway miniPRO OPDMDs,
11   despite actual knowledge of them as evidenced in their letter of December 11, 2020, just 3 days
12   after the alleged incident. On information and belief it failed to consider any policy alternatives
13   other than an outright ban on all “Segways,” including the Segway miniPRO, and thereby also
14   banning all disabled persons who use Segway miniPROs for mobility. Defendant also
15   intentionally reasserted its discriminatory Segway OPDMD policy by ratifying its employees’ ban
16   of Plaintiff’s Segway miniPRO as company policy, effectively banning Plaintiff from all Costcos
17   entirely and forever.
18           78.    Defendant created and maintained the policy barriers complained of, and failed to
19   remove these barriers, including but not limited to those previously noted hereinabove, as
20   required by state and federal law. Defendant has ignored Plaintiff’s complaints about the lack of
21   proper policies for disabled access by Plaintiff and, on information and belief, other disabled
22   persons. On information and belief it has done so to other disabled persons using Segway
23   miniPROs. Defendant has continued its illegal and discriminatory practices despite actual
24   knowledge that Plaintiff and other persons with physical mobility disabilities may attempt to
25   patronize the subject Costco and encounter illegal policy barriers regarding the use of OPDMDs
26   which deny them full and equal access when they do so.
27           79.    At all times herein mentioned, Defendant knew, or in the exercise of reasonable
28   diligence should have known, that their practices at the subject facilities violated disabled access

                                                        28
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 29 of 36



 1   requirements and standards, and would have a discriminatory effect upon Plaintiff and upon other
 2   disabled persons who use OPDMDs for mobility, but Defendant has failed to rectify the
 3   violations. It presently continues a course of conduct of maintaining policy barriers that
 4   discriminate against Plaintiff and similarly situated disabled persons. For the foregoing reasons,
 5   Plaintiff alleges that an award of statutory treble damages is appropriate, and prays for an award
 6   of statutory attorneys’ fees, costs, and injunctive relief.
 7           WHEREFORE, Plaintiff prays for relief as hereinafter stated.
 8

 9                            FOURTH CAUSE OF ACTION:
                             DAMAGES AND INJUNCTIVE RELIEF
10            FOR DENIAL OF FULL AND EQUAL ACCESS TO PUBLIC FACILITIES IN A
                                 PUBLIC ACCOMMODATION
11                                 (Civil Code §§ 54 et seq.)
12           80.     Plaintiff re-pleads and incorporates by reference, as if fully set forth hereafter, the
13   factual allegations contained in Paragraphs 1 through 79 of this Complaint and all paragraphs of
14   the third cause of action, as plead infra, incorporates them herein as if separately re-pleaded.
15           81.     Under the California Disabled Persons Act (CDPA), people with disabilities such
16   as Plaintiff are also protected against policy and architectural barrier discrimination by California
17   Civil Code §§ 54 and 54.1, the “Disabled Persons Act.” “Individuals with disabilities or medical
18   conditions have the same right as the general public to the full and free use of the streets,
19   highways, sidewalks, walkways, public buildings, medical facilities, including hospitals, clinics,
20   and physicians’ offices, public facilities, and other public places.” Civil Code § 54(a).
21   Furthermore, “Individuals with disabilities shall be entitled to full and equal access, as other
22   members of the general public, to accommodations, advantages, facilities, . . . places of public
23   accommodation, amusement, or resort, and other places to which the general public is invited.”
24   Civil Code § 54.1(a). Additionally, any violation of the ADA, including but not limited to any
25   violation of sections 12182 and 12183, is also incorporated as a violation of the Disabled Persons
26   Act, by Civil Code sections 54(c), 54.1(d), and the Unruh Civil Rights Act, Civil Code section
27   51(f), as specified in the second cause of Action hereinabove.
28

                                                        29
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 30 of 36



 1          82.     Civil Code section 54.3(b) makes liable “Any person or persons, firm or
 2   corporation who denies or interferes with admittance to or enjoyment of the public facilities as
 3   specified in Sections 54 and 54.1 or otherwise interferes with the rights of an individual with a
 4   disability under Sections 54, 54.1 and 54.2.”
 5          83.     The Costco Warehouse is a public accommodation within the meaning of the
 6   CDPA. On information and belief, Defendant is the owner, operator, lessor or lessee of the
 7   public accommodation.
 8          84.      Defendant made the decision to knowingly and willfully, and with knowledge of
 9   his need for using his Segway miniPRO for mobility as a disabled person, to exclude Plaintiff
10   from their public accommodation due to his reliance on his Segway miniPRO. Defendant thereby
11   denied Plaintiff his right of entrance into their place of business with his OPDMDs. As a result of
12   that decision Plaintiff has faced the continuing discrimination of being barred from entering this
13   large public accommodation and place of business based upon Defendant’s illegal prohibition of
14   his legally protected use of his OPDMD. Plaintiff has continued to suffer denial of access to
15   these facilities, and faces the prospect of unpleasant and discriminatory treatment should he
16   attempt to return to these facilities. Plaintiff is unable to return to the subject Costco Warehouse
17   and effectively any Costco until he receives the protection of this Court’s injunctive relief, and he
18   has continued to suffer discrimination on a daily basis since December 8, 2020, all to his statutory
19   damages pursuant to California Civil Code §§ 54.1 and 54.3.
20          85.     INJUNCTIVE RELIEF: Plaintiff seeks injunctive relief to prohibit the acts and
21   omissions of Defendant as complained of herein which are continuing on a day-to-day basis and
22   which have the effect of wrongfully excluding Plaintiff and other members of the public who are
23   physically disabled, including but not limited to mobility disabled individuals who require the use
24   of OPDMDs, from full and equal access to these public facilities. Such acts and omissions are the
25   cause of humiliation and mental and emotional suffering of Plaintiff in that these actions continue
26   to treat Plaintiff as an inferior and second-class citizen and serve to discriminate against him on
27   the sole basis that he is a person with disabilities and one who requires the assistance of an
28   OPDMD.

                                                       30
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 31 of 36



 1           86.     Plaintiff wishes to return to patronize the Costco Warehouse but is deterred from
 2   returning to use these facilities, because the lack of access and the significant policy barriers will
 3   foreseeably cause him further difficulty, discomfort and embarrassment, and Plaintiff is unable,
 4   so long as such acts and omissions of Defendant continues, to achieve equal access to and use of
 5   these public facilities. Therefore, Plaintiff cannot return to patronize the Costco and its facilities
 6   and is deterred from further patronage until these facilities are made properly accessible for
 7   disabled persons, including Plaintiff and other mobility disabled persons and disabled individuals
 8   who require the assistance of an OPDMD.
 9           87.     The acts of Defendant has proximately caused and will continue to cause
10   irreparable injury to Plaintiff if not enjoined by this Court. Plaintiff seeks injunctive relief as to
11   Defendant’s inaccessible policies. As to the Defendant that currently owns, operates, and/or
12   leases (from or to) the subject premises, Plaintiff seeks preliminary and permanent injunctive
13   relief to enjoin and eliminate the discriminatory practices that deny full and equal access for
14   disabled persons, and seeks an award of reasonable statutory attorney fees, litigation expenses and
15   costs. Further, the Court should ban any form of retaliation against Plaintiff.
16           88.     Wherefore Plaintiff asks this Court to preliminarily and permanently enjoin any
17   continuing refusal by Defendant to grant full and equal access to Plaintiff in the ways complained
18   of and to require Defendant to comply forthwith with the applicable statutory requirements
19   relating to access for disabled persons. Such injunctive relief is provided by California Civil
20   Code sections 54.1, 54.2 and 55, and other laws. Plaintiff further requests that the Court award
21   damages pursuant to Civil Code section 54.3 and other law and attorney fees, litigation expenses,
22   and costs pursuant to Civil Code sections 54.3 and 55, Code of Civil Procedure section 1021.5
23   and other law, all as hereinafter prayed for.
24           89.     DAMAGES: As a result of the denial of full and equal access to the described
25   facilities and due to the acts and omissions of Defendant and each of them in owning, operating,
26   leasing, constructing, altering, and maintaining the subject facilities, Plaintiff has suffered a
27   violation of his civil rights, including but not limited to rights under Civil Code sections 54 and
28   54.1, and has suffered difficulty, discomfort and embarrassment, and physical, mental and

                                                        31
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 32 of 36



 1   emotional personal injuries, all to his damages per Civil Code section 54.3, including general and
 2   statutory damages, and treble damages, as hereinafter stated. Defendant’s actions and omissions
 3   to act constitute discrimination against Plaintiff on the basis that he was and is physically disabled
 4   and unable, because of the policy barriers created and/or maintained by the Defendant in violation
 5   of the subject laws, to use the public facilities on a full and equal basis as other persons. The
 6   violations have deterred Plaintiff from returning to patronize the Costco Warehouse and will
 7   continue to cause him damages each day these barriers to access and policy barriers continue to
 8   be present.
 9          90.     TREBLE DAMAGES: Plaintiff has been damaged by Defendant’s wrongful
10   conduct and seeks the relief that is afforded by Civil Code sections 54, 54.1, and 54.3. At all
11   times herein mentioned, Defendant were fully aware that significant numbers of potential users of
12   its public facilities were and are and will be physically disabled persons, including mobility-
13   impaired persons and those individuals who require the assistance of an OPDMD, and would
14   have need of facilities that complied with California and Federal standards for accessible
15   facilities. Despite this knowledge, Defendant installed and maintained the policy barriers
16   complained of, and failed to remove these barriers, and have failed to provide and maintain
17   properly accessible facilities, including but not limited to those previously noted hereinabove, as
18   required by state and federal law. On information and belief, Defendant has ignored complaints
19   about the lack of proper disabled access by Plaintiff and by other disabled persons. Defendant
20   has continued its illegal and discriminatory practices despite actual knowledge that persons with
21   physical mobility disabilities may attempt to patronize the subject Costco and encounter illegal
22   policy barriers regarding disabled persons who use OPDMDs which deny them full and equal
23   access when they do so.
24          91.     At all times herein mentioned, Defendant knew, or in the exercise of reasonable
25   diligence should have known, that its practices at the subject facilities violated disabled access
26   requirements and standards, and would have a discriminatory effect upon Plaintiff and upon other
27   disabled persons who use OPDMDs for ambulation, but Defendant has failed to rectify the
28   violations, and presently continues a course of conduct of maintaining policy barriers that

                                                       32
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 33 of 36



 1   discriminate against Plaintiff and similarly situated disabled persons. Defendants intentionally
 2   ejected Plaintiff from their Santa Cruz Warehouse by action of managerial employees and then
 3   intentionally defended the decision and policy to ban OPDMD’s after it was brought to
 4   Defendant’s attention by Plaintiff. Such ratification of the acts of its managerial employees are
 5   admissions made in the December 11, 2020, letter from Defendant’s attorney to Plaintiff. See
 6   Exhibit 1. For the foregoing reasons, Plaintiff alleges that an award of statutory treble damages is
 7   appropriate.
 8          92.     Further, although it is not necessary for Plaintiff to prove wrongful intent in order
 9   to show a violation of California Civil Code sections 54 and 54.1 or of Title III of the ADA (see
10   Donald v. Café Royale, 218 Cal. App. 3d 168 (1990)), Defendant’s behavior was intentional.
11   Defendant was aware and/or was made aware of its duties to refrain from establishing
12   discriminatory policies against physically disabled persons, prior to the filing of this complaint.
13   Defendant’s establishment of its discriminatory policy to deny and restrict entry to persons who
14   use OPDMDs, including “Segways,” and its implementation of such a discriminatory policy
15   against Plaintiff, indicate actual and implied malice toward Plaintiff and conscious disregard for
16   his rights and safety.
17          93.     FEES AND COSTS: As a result of Defendant’s acts, omissions, and conduct,
18   Plaintiff has been required to incur attorney fees, litigation expenses, and costs as provided by
19   statute, in order to enforce Plaintiff’s rights and to enforce provisions of the law protecting access
20   for disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
21   seeks recovery of all reasonable attorney fees, litigation expenses, and costs, pursuant to the
22   provisions of Civil Code sections 54.3 and 55. Additionally, Plaintiff’s lawsuit is intended to
23   require that Defendant make its facilities and policies accessible to all disabled members of the
24   public, justifying “public interest” attorney fees, litigation expenses and costs pursuant to the
25   provisions of California Code of Civil Procedure section 1021.5 and other applicable law.
26          94.     Plaintiff suffered damages as above described as a result of Defendant’s violations.
27   Damages are ongoing based on his deterrence from returning to the Costco Warehouse.
28          WHEREFORE, Plaintiff prays for relief as hereinafter stated.

                                                       33
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 34 of 36



 1                                                PRAYER
 2          Plaintiff has no adequate remedy at law to redress the wrongs suffered as set forth in this
 3   Complaint. Plaintiff has suffered and will continue to suffer irreparable injury as a result of the
 4   unlawful acts, omissions, policies, and practices of the Defendant as alleged herein, unless
 5   Plaintiff is granted the relief he requests. Plaintiff and Defendant have an actual controversy and
 6   opposing legal positions as to Defendant’s violations of the laws of the United States and the
 7   State of California. The need for relief is critical because the rights at issue are paramount under
 8   the laws of the United States and the State of California.
 9          WHEREFORE, Plaintiff John Pennington prays for judgment and the following specific
10   relief against Defendant:
11          1.      An order enjoining Defendant, its agents, officials, employees, and all persons
12   acting in concert with them:
13               a. From continuing the unlawful acts, conditions, and practices described in this
14                  Complaint;
15               b. To modify their policies and practices to accommodate disabled users of Segway
16                  miniPRO OPDMDs, in conformity with federal and state law, to advise Plaintiff
17                  that he will not be excluded should he desire to enter and use the services of
18                  Costco with his Segway miniPRO either without specific restrictions if the Court
19                  finds so appropriate, or alternatively to address any legitimate and lawful safety
20                  concerns by modifications of policy. For example 1) the Court may find imposing
21                  a speed limit on how fast Segway miniPRO OPDMD users can travel within
22                  Defendant’s Warehouses, and/or 2) require that Segway miniPRO users stay
23                  adjacent to their carts while shopping so that they have the same pedestrian traffic
24                  footprint as other Costco shoppers, and additionally, if appropriate, 3) requiring
25                  Defendants to provide employee assistance with shopping.
26               c. That the Court issue preliminary and permanent injunction directing Defendant as
27                  current owners, operators, lessors, and/or lessees and/or their agents of the subject
28                  property and premises to modify the above described property, premises, policies

                                                       34
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 35 of 36



 1                  and related policies and practices to provide full and equal access to all persons,
 2                  including persons with physical disabilities; and issue a preliminary and permanent
 3                  injunction pursuant to ADA section 12188(a), ADA regulations, and state law
 4                  directing Defendant to provide facilities usable by Plaintiff and similarly situated
 5                  persons with disabilities, and which provide full and equal access, as required by
 6                  law, and to maintain such accessible facilities once they are provided and to train
 7                  Defendant’s employees and agents in how to recognize disabled persons and
 8                  accommodate their rights and needs;
 9               d. An order retaining jurisdiction of this case until Defendant has fully complied with
10                  the orders of this Court, and there is a reasonable assurance that Defendant will
11                  continue to comply in the future absent continuing jurisdiction;
12          2.      An award to Plaintiff of statutory, actual, general, treble, and punitive damages in
13   amounts within the jurisdiction of the Court, all according to proof;
14          3.      An award to Plaintiff pursuant to 42 U.S.C. § 12205, 29 U.S.C. § 794a, California
15   Civil Code §§ 52 and 54.3, California Code of Civil Procedure § 1021.5, and as otherwise
16   permitted by law, of the costs of this suit and reasonable attorneys’ fees and litigation expenses;
17          4.      An award of prejudgment interest pursuant to Civil Code § 3291;
18          5.      Interest on monetary awards as permitted by law; and
19          6.      Grant such other and further relief as this Court may deem just and proper.
20   Date: May 12, 2021                                    REIN & CLEFTON
21                                                            /s/ Aaron M. Clefton
22                                                         By AARON M. CLEFTON, Esq.
                                                           Attorneys for Plaintiff
23                                                         JOHN PENNINGTON

24   //

25   //

26   //

27   //

28   //

                                                      35
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
         Case 5:21-cv-03574 Document 1 Filed 05/12/21 Page 36 of 36



 1                                           JURY DEMAND
 2         Plaintiff hereby demands a trial by jury for all claims for which a jury is permitted.
 3   Date: May 12, 2021                                   REIN & CLEFTON
 4                                                           /s/ Aaron M. Clefton
 5                                                        By AARON M. CLEFTON, Esq.
                                                          Attorneys for Plaintiff
 6                                                        JOHN PENNINGTON

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     36
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
